DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 22-27, 32-36 and 39-47.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Applicants' arguments, filed 08/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 35 is objected to because of the following informalities:  “antimicrobial agent containing” in the second line should be removed since it is redundant.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 22-27, 32 and 39-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitbourne et al. (US 2007/0299409, Dec. 27, 2007) in view of Cohen (US 2007/0010856, Jan. 11, 2007), Yang (WO 2006/088288, Aug. 24, 2006), and Roby et al. (US 2003/0114882, Jun. 19, 2003). 
Whitbourne et al. disclose a coated insertable or implantable medical device having anti-infective, anti-protein absorption properties capable of reducing the incidence and/or severity of infections occurring at or associated with the site of 
Whitbourne et al. differ from the instant claims insofar as not disclosing wherein the coated insertable or implantable medical device is a suture needle with an attached suture material.
However, Cohen discloses wherein one problem with any surgical device, including sutures, is the potential for bacterial to adhere to the device. Thus, Cohen discloses a suture comprising a plurality of filaments, wherein an antimicrobial coating is on at least a portion of the plurality of filaments. The suture is attached to a needle to produce a needled suture. The needled suture is passed through tissue to create wound closure (claim 22). There is a need for synthetic absorbable multifilament sutures that can remain in vivo for extended periods of time with enhanced antimicrobial efficacy (¶ [0006]). 
It would have been prima facie obvious to one of ordinary skill in the art to have the insertable or implantable medical device of Whitbourne et al. as a needled suture since the insertable or implantable medical device have anti-infective properties and needled sutures are a known medical device in need of anti-infective properties as taught by Cohen. 
The combined teachings of Whitbourne et al. and Cohen do not disclose wherein the needle of a suture needle is coated with anti-infective agents as well.
However, Yang discloses medical needles having antibacterial and painless function (page 1, paragraph 1). Generally, medical needles, such as injection needles, surgical needles, or acupuncture needles, are applied to patients by the hand of men. 2 or more may exist on the men’s hand. Furthermore, if hand washing or disinfection is insufficient, the number of bacteria detected can be further increased. Thus, there is still a possibility that patients may be infected with bacteria in a procedure when an operator handles medical needles (page 1, paragraph 3). 
It would have been prima facie obvious to one of ordinary skill in the art to have the needle of a suture needle coated with the surface layer of Whitbourne et al. comprising anti-infective agents in order to avoid bacterial infection since injection needles are susceptible to bacteria as taught by Yang and the surface layer of Whitbourne et al. comprises anti-infective agents.
The combined teachings of Whitbourne et al., Cohen, and Yang do not disclose multiple passages of the suture needle through tissue.
However, Roby et al. disclose wherein a surgical needles may pass through the same or similar tissue about 5 to about 20 times (¶ [0013]).
It would have been prima facie obvious to one of ordinary skill in the art to have about 5 to about 20 passages of the suture needle through tissue since a suture needle is a surgical needle and surgical needles are known in the art to pass through tissue about 5 to about 20 times as taught by Roby et al. Furthermore, it would have been obvious to one of ordinary skill in the art to have pass the suture needle through tissue multiple times (e.g. at least 20 times) depending on the size of the wound that needs suturing. 
In regards to instant claim 22 reciting an abradable lubricious coating, Whitbourne et al. disclose wherein the surface layer may be slough off from the device. 
In regards to instant claim 22 reciting depositing at least a portion of said abradable coating onto and/or in said tissue, one ordinary skill in the art would reasonably expect some of the surface layer to be deposited on and/or in tissue when sloughed off. 
In regards to instant claim 24 reciting wherein the biocompatible polymer is not crosslinked, Whitbourne et al. disclose wherein the surface layer may comprise polyacrylamide (i.e. not crosslinked polymer).
In regards to instant claim 24 reciting wherein the biocompatible polymer is disposed on the medical device as a sacrificial coating, Whitbourne et al. disclose wherein the surface layer may be slough off from the device. Therefore, since it is not a permanent layer, it is a sacrificial layer.
In regards to instant claim 25 reciting wherein the abradable coating is coated on only a portion of the medical device, Whitbourne et al disclose wherein the surface layer may be on less than the entire inserted portion of the device, the entire inserted portion of the device, or the entire device. Also, Cohen disclose wherein an antimicrobial coating is on at least a portion of the plurality of filaments of the suture. 
In regards to instant claim 32 reciting wherein the biocompatible polymer has a weight average molecular weight selected to result in abradability of said coating upon passing through tissue, since the surface layer of Whitbourne et al. is capable of being 
In regards to instant claim 39 reciting wherein the antimicrobial agent causes a zone of inhibition of microbial growth of at least about 0.1 mm around the penetrated tissue of a surface site, Whitbourne et al. disclose substantially the same antimicrobial agent as the claimed invention (i.e. triclosan and/or chlorhexidine). Therefore, one of ordinary skill in the art would reasonably expect the antimicrobial agent of Whitbourne et al. to cause a zone of inhibition of microbial growth of at least about 0.1 mm around the penetrated tissue of a surface site like the claimed invention. 
In regards to instant claims 40 and 41 reciting wherein at least about 50% or at least about 90% of the abradable lubricious coating is lost after 10 passes through the penetrated tissue, based upon an original weight of the coating, the specification discloses in paragraph [00024] wherein the abradable lubricious coating may be polyacrylamide. Since Whitbourne et al. disclose substantially the same polymer (i.e. polyacrylamide) for the surface layer, one of ordinary skill in the art would reasonable conclude that at least about 50% or at least about 90% of the surface layer of Whitbourne et al. is lost after 10 passes through the penetrated tissue like the claimed invention. 
In regards to instant claims 46 and 47 reciting wherein each of said passages deposits a portion of said abradable lubricious coating sufficient to generate a ZOI on Staphylococcus aureus for at least 24 hours and wherein each of said passages creates a uniform concentration of antimicrobial agent, as discussed above, Whitbourne et al. disclose substantially the same abradable lubricious coating (e.g. polyacrylamide) Staphylococcus aureus for at least 24 hours and creates a uniform concentration of antimicrobial agent like the claimed invention. 


2.	Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitbourne et al. (US 2007/0299409, Dec. 27, 2007) in view of Cohen (US 2007/0010856, Jan. 11, 2007), Yang (WO 2006/088288, Aug. 24, 2006), Roby et al. (US 2003/0114882, Jun. 19, 2003), and further in view of Ou (US 2013/0122314, May 16, 2013).
	The teachings of Whitbourne et al., Cohen, Yang, and Roby et al. are discussed above. Whitbourne et al., Cohen, Yang, and Roby et al. do not disclose wherein the basecoat comprises crosslinked polysiloxane (i.e. lubricious polymer). 
	However, Ou discloses a medical device coated with a lubricious silicone coating, the coating comprising a cross-linkable silicone polymer, a silicone cross-linking agent, and a catalyst (claim 27). Suitable cross-linkable silicone polymers include vinyl terminated polydimethylsiloxane (claim 28). Suitable catalysts include Ashby Karstedt Catalyst (claim 34).
	Whitbourne et al. disclose wherein the basecoat may comprise a bioerodible/bioabsorbable or biostable polymer. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a crosslinked  polymer effective for medical devices as taught by Ou.
	In regards to instant claim 33 reciting wherein the abradable lubricious coating is coated on said lubricious polymer, Whitbourne et al. disclose wherein the surface layer may comprise a topcoat in addition to the basecoat.

 3.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitbourne et al. (US 2007/0299409, Dec. 27, 2007) in view of Cohen (US 2007/0010856, Jan. 11, 2007), Yang (WO 2006/088288, Aug. 24, 2006), Roby et al. (US 2003/0114882, Jun. 19, 2003), Ou (US 2013/0122314, May 16, 2013), and further in view of Hoffman et al. (US 2017/0014364, Jan. 19, 2017).
	The teachings of Whitbourne et al., Cohen, Yang, Roby et al., and Ou are discussed above. Whitbourne et al., Cohen, Yang, Roby et al., and Ou do not disclose wherein the topcoat (i.e. abradable lubricous coating) comprises a non-crosslinked polysiloxane.
	However, Hoffman et al. disclose an endoprosthesis with a drug coating comprising of at least one antibiotic agent (abstract). The coating may comprise a biodegradable polymer such as polysiloxanes (¶ [0042]).
Whitbourne et al. disclose wherein the topcoat may comprise a bioerodible/bioabsorbable or biostable polymer. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a non-crosslinked  polymer effective for medical devices as taught by Hoffman et al.

Response to Arguments
	Applicant argues that in paragraph 6 of the Matonick Declaration Dr. Matonick clarifies the differences between infusion needles and suture needles and indicated why an infusion needle will cause unnecessary damage if used in the manner of a suture needle. Accordingly, Applicant submits that the skilled artisan would not have been motivated to look to the prior art of infusion needles for ways to modify suture needles.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed previously and in the rejection, the rejection does not state the infusion needle of Whitbourne is used as a suture needle. The rejection states wherein it would have been obvious to one of ordinary skill in the art to have the insertable or implantable medical device of Whitbourne as a needled suture. Furthermore, the insertable or implantable medical device of Whitbourne is not limited to infusion needles as disclosed in claim 9 of Whitbourne. Therefore, it would have been obvious to one of ordinary skill in the art to have the insertable or implantable medical device of Whitbourne as other devices besides infusion needles. As such, Applicant’s argument is unpersuasive. 

Response to Declaration
	Declarant’s argument has been addressed above.

Conclusion
Claims 22-27, 32-36 and 39-47 are rejected.
Claims 1-21, 30, 31, 37 and 38 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRACY LIU/Primary Examiner, Art Unit 1612